Order entered August 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00789-CR
                                      No. 05-19-00791-CR

                              BRANDON NORMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F18-51705-Q & F18-51706-Q

                                           ORDER
       Before the Court are appellant’s August 12, 2019 motions entitled “Motion for Extension

of Time to File Appeal,” requesting additional time in which to file his brief. Construing these

motions as requests for extension of time to file his brief, we GRANT the motions and ORDER

appellant’s brief filed on or before September 23, 2019.


                                                      /s/   LANA MYERS
                                                            JUSTICE